Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  October 6, 2017                                                                    Stephen J. Markman,
                                                                                                Chief Justice

  150799                                                                                   Brian K. Zahra
                                                                                   Bridget M. McCormack
                                                                                         David F. Viviano
                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                          Joan L. Larsen
            Plaintiff-Appellee,                                                          Kurtis T. Wilder,
                                                                                                     Justices
  v                                                       SC: 150799
                                                          COA: 324333
                                                          Wayne CC: 07-010893-FC
  JOSIAH JOHNSON,
            Defendant-Appellant.

  _________________________________________/

         By order of January 31, 2017, the application for leave to appeal the December 19,
  2014 order of the Court of Appeals was held in abeyance pending the decision in People
  v Comer (Docket No. 152713). On order of the Court, the case having been decided on
  June 23, 2017, 500 Mich ___ (2017), the application is again considered. Pursuant to
  MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the August 6, 2013
  amended judgment of sentence, and we REMAND this case to the Wayne Circuit Court
  to reinstate the October 31, 2007 judgment of sentence. In Comer, we held that
  correcting an invalid sentence by adding a statutorily mandated term is a substantive
  correction that a trial court may make on its own initiative only before judgment is
  entered. In this case, the trial court did not have authority to amend the judgment of
  sentence after entry to add a provision for lifetime electronic monitoring under MCL
  750.520b(2)(d) and MCL 750.520n. In all other respects, leave to appeal is DENIED,
  because we are not persuaded that the remaining question presented should be reviewed
  by this Court.

         We do not retain jurisdiction.

         ZAHRA, J., states as follows:

         Consistently with my opinion in People v Comer, 500 Mich ____ (2017) (Docket
  No. 152713) (ZAHRA J., concurring in part and dissenting in part), I disagree with the
  majority’s chosen remedy to reinstate the very sentence it properly concluded was
  invalid. Instead of reinstating an invalid sentence that is predicated on an invalid plea, I
                                                                                                              2

would conclude that the appropriate remedy in this case is to “give the defendant the
opportunity to elect to allow the plea and sentence to stand or to withdraw the plea.”
MCR 6.310(C); cf. People v Cobbs, 443 Mich 276 (1993). 1




1
  Although defendant’s motion is titled a motion for relief from judgment under MCR
6.508(D), defendant is entitled to direct review of the August 6, 2013 amended judgment
of sentence.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        October 6, 2017
       a1003
                                                                            Clerk